In a matrimonial action in which the parties were divorced by judgment dated August 8, 1997, the plaintiff appeals, as limited by his notice of appeal and brief, from stated portions of an order of the Supreme Court, Richmond County (Harkavy, J.), dated April 5, 2000, which, after a hearing to determine, inter alia, the equitable distribution of certain property that was not distributed pursuant to the judgment of divorce, directed the defendant to reimburse him for only one half of pension loan payments he made subsequent to the date of the judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiff’s contention, the Supreme Court properly denied the plaintiff reimbursement from the defendant for one half of the pension loan payments he made subsequent to the date of the parties’ judgment of divorce. The Supreme Court properly attributed those payments to loans taken out by the plaintiff after the divorce action was commenced, for which the defendant was not responsible.
The plaintiffs remaining contentions are without merit. Altman, J.P., Feuerstein, McGinity and H. Miller, JJ., concur.